Exhibit 10.1

2010 Compensation Arrangements for Named Executive Officers

On March 2, 2010, the Compensation Committee of the Board of Directors of
General Dynamics Corporation (the company) approved the 2010 base salaries for
the company’s named executive officers shown in the table below. The named
executive officers listed in the table below reflect those individuals
identified in the company’s 2010 Annual Proxy Statement, except for (1) Nicholas
D. Chabraja, Chairman of the Board and former Chief Executive Officer, who
retired as chief executive officer on June 30, 2009, and (2) David A. Savner,
former Senior Vice President and General Counsel, who retired from the company
on December 31, 2009.

The table below lists the 2010 annual base salary levels effective March 22,
2010.

 

Name and Principal Position    2010 Base
Salary

Jay L. Johnson

  

President and Chief Executive Officer

   $ 1,400,000.00

L. Hugh Redd

  

Senior Vice President and Chief Financial Officer

   $ 755,000.00

Gerard J. DeMuro

  

Executive Vice President, Information Systems and Technology

   $ 660,000.00

Charles M. Hall

  

Executive Vice President, Combat Systems

   $ 645,000.00

In addition, effective March 3, 2010, the Compensation Committee also approved
the 2009 bonus payments for the named executive officers (including Messrs.
Chabraja and Savner) which were previously disclosed in the company’s current
report on Form 8-K, filed with the Commission March 8, 2010.